Citation Nr: 1445349	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for a back disability, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In June 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At the hearing, the undersigned Veterans Law Judge granted the Veteran's request to advance his claims on the Board's docket.

In this decision, the Board is reopening the claim of entitlement to service connection for a right ankle disability and granting this claim.  The Veteran's remaining claims for service connection are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen a claim of entitlement to service connection for a right ankle disability in a November 1997 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the November 1997 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability.  

3.  The Veteran's right ankle degenerative joint disease with synovitis had its onset in service.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for right ankle degenerative joint disease with synovitis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence sufficient to reopen a claim for service connection for a right ankle disability has been submitted.  The Veteran was initially denied service connection for this disability in an August 1984 rating decision.  In this decision, the RO noted the Veteran's in-service ankle sprain sustained while jogging and treatment for the sprain, but determined that this injury was acute and transitory with no residuals.  The Veteran did not file any statement indicating disagreement with this decision, or submit relevant evidence within one year following its issuance.  Accordingly, the August 1984 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

This claim was again denied in a November 1997 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his November 2009 petition to reopen the claim.  Accordingly, the November 1997 rating decision is also final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

In the most recent November 1997 determination, the evidence included the Veteran's service treatment records and updated VA treatment records.  The RO determined new and material evidence had not been submitted because, while the VA treatment records showed complaints of pain and the need for an ankle brace, there was no evidence showing a chronic right ankle disability.  

In November 2009, the Veteran filed a petition to reopen this claim.  The evidence received since the November 1997 RO denial includes private and VA treatment records showing his continued complaints of right ankle pain and diagnoses of synovitis and degenerative joint disease (DJD).  There is also the report of an Ocotber 2009 Independent Medical Evaluation submitted by the Veteran indicating his current right ankle disability is a result of his medical service, and the report of a February 2010 VA examination.  

The credibility of this new evidence is presumed.  Therefore, it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Next, in this case, the Veteran reports that he sustained an injury to his right ankle in service and has suffered from this disability since service.  

As noted above, the Veteran's service treatment records show he sustained a sprain to the right ankle in 1981 while jogging.  He was treated and there were no additional complaints pertaining to the right ankle in service.  

Following service, VA treatment records dated from August 2009 through July 2012 show his continued complaints of pain associated with the right ankle.  Additionally, an October 1997 VA treatment record indicated a brace for his ankle was ordered.  Thereafter, a November 1997 x-ray provided a diagnosis of DJD, secondary to trauma of the right ankle.  

The report of the February 2010 VA examination noted a diagnosis of osteoarthritic changes of the right ankle with mild loss of function.  However, the VA examiner stated it was very difficult to give an opinion without resorting to mere speculation as whether the osteoarthritis is related to the in-service right ankle sprain because there is no evidence of chronicity of the condition until 1997.  

In response, the Veteran submitted an Independent Medical Evaluation (IME) from Dr. Blackmon in October 2009.  Dr. Blackmon performed a physical examination of the Veteran as well as an in-person interview.  He concluded that the current currently diagnosed DJD and synovitis of the right ankle is due to the injury he sustained in the military.  By way of rationale, Dr. Blackmon stated that he when the Veteran twisted his ankle, he more than likely had a slurring moment in his ankle and developed some chondromalacia, which continues to bother him.  

Based on the reasoning provided by the Veteran's private examiner, the Board finds that the October 2009 private opinion more probative than the opinion offered by the VA examiner.  As such, the Board finds that service connection for a right ankle degenerative joint disease with synovitis is warranted. 


ORDER

New and material evidence having been received, the service connection claim for a right ankle disability is reopened.

Service connection for a right ankle degenerative joint disease with synovitis is granted.


REMAND

In light of the grant of service connection for a right ankle disability, the Board finds additional development is required concerning the remaining claims of entitlement to service connection for a right knee disability and a back disability.

The Veteran asserts that he suffers from right knee and back disabilities as a result of his now service-connected right ankle disability.  Additionally, the Veteran has not contended, and the evidence does not suggest, that these disorders began or were aggravated, during his military service.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board only must address theories of entitlement raised by the Veteran or by the evidence of record).  

VA treatment records dated through July 2012 show a diagnosis of DJD of the right knee and reports of a backache.  However, these VA treatment records do not provide an opinion as to the etiology of these disorders.  As such, the Veteran should be scheduled for a VA examination to determine whether his right knee and back disabilities were caused or aggravated by his service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Finally, on remand, records of VA treatment relevant to these claims should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any private treatment records concerning treatment for the Veteran's claims should be associated with the claims file.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate any outstanding VA treatment records concerning the Veteran's claims, if in existence, with the claims folder. 

2.  The Veteran should be asked to identify any additional medical providers who have treated him for any of his disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Notify the Veteran that he may submit lay statements and medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the circumstances of any in-service and post-service treatment for the disabilities for which he is seeking service connection.  He should be provided an appropriate amount of time to submit this evidence.

4.  The Veteran should be scheduled for a VA compensation examination.  The examiner is first asked to identify any and all disorders pertaining to the Veteran's right knee and back.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed right knee and back disabilities were either caused by or increased in severity beyond its natural progression by the Veteran's service-connected right ankle disability.  

The examiner should discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, an explanation as to why this is not possible or feasible should be provided - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead he needs further information to assist in making this nexus determination, the nature of which should be described.  

5.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


